Order issued September ) 11 , 2012




                                                In The
                                (Court of Apprats
                          NMI! Bistrirt of ..r,cas at Dallas
                                        No. 05-12-00318-CV


                       RAYMOND F. HERRMANN, ET AL., Appellants

                                                  V.

                            GOFF CUSTOM HOMES, LLP, Appellee


                                              ORDER

        We GRANT appellants' September 19, 2012 unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief on or before October 4, 2012.